DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group III, claims 21-27, in the reply filed 08/02/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a). Claims 1-27 are pending, with claims 1-20 withdrawn from consideration for being drawn to a non-elected invention and/or species.

Information Disclosure Statement
Applicant has submitted copies of documents, such as foreign search reports, foreign Office actions, etc., along with each IDS submitted 01/18/2019, 05/25/2020, 09/23/2020, and 04/09/2021. In accordance with MPEP 609.05(a), as this information is not cited on its respective IDS, and the content requirements discussed in MPEP 609.04(a) are not complied with, these documents have not been considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: coating member in claims 26-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding disclosed structure is adhesive, solder, a solder paste, or the like (¶ [0112] of specification as filed). 
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 22-27 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22 and claims dependent thereon, the limitation "wherein space is formed on a distal side relative to the distal end surface of the sensor" is indefinite, as it is unclear what, if any, structural limitations are required by this limitation. Specifically, it is unclear if the guide wire or housing is configured/comprises a space within it on a distal side relative to the distal end surface of the sensor, or the limitation is directed to a method of using the previously-recited structure, i.e., to use the device, a user forms a space on a distal side relative to the distal end surface of the sensor. For the purpose of this Office action, the above-noted limitation will be further discussed with the understanding that it is structural, e.g., the guide wire or housing thereof forms/comprises a space on a distal side relative to the distal end surface of the sensor. 
Regarding claim 27 and claims dependent thereon, the limitation "the tapered pin is connected to the coating member" is indefinite. To the best of the examiner's knowledge, the term "member" typically refers to a single unitary structure/component, such that it is unclear if the above-noted limitation is limited to a single continuous coating disposed in the locations of claim 26 as well as the locations of claim 27, or separate adhesive/solder provided in each location satisfies this limitation. It is further unclear, if the coating member can be two distinct coatings at different locations, if the limitation necessarily requires the same material be used at each location. To the best of the examiner's understanding of Applicant's Figures (particularly Figs. 4 and 5), a coating member is not limited to a single, continuous coating (of adhesive, solder, etc.), but can include multiple, discontinuous layers in different locations (best illustrated in Fig. 5, where there appears to be no "coating member" between reference number 16 on the distal surface of the sensor and reference number 16 on the proximal surface of the sensor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,838,379 A (Gieles) in view of US 2014/0066789 A1 (Nishigishi) and US 2014/0066790 A1 (Burkett). 
Regarding claims 21 and 22, Gieles teaches/suggests a pressure measurement device (e.g., Fig. 6) comprising:
a catheter capable of being inserted into a lumen of a living body (col. 4, lines 32-64, catheter 33 to be introduced into the blood vessel); and
a sensor provided in the catheter (pressure transducer located within catheter), wherein the catheter has a cylindrical housing accommodating the sensor (Fig. 6, portion of catheter 33 and/or can 37 surrounding the transducer body),
the sensor comprising: 
a sensor body having a distal end surface facing a distal side in an axial direction of the catheter (support 1),
a diaphragm disposed on the distal end surface (diaphragm 5),
a bridge circuit disposed on the distal end surface and surrounding the diaphragm (col. 2, lines 47-67, resistors, terminals, etc.), and
four conductive wires connected to the bridge circuit (conductors 19; col. 3, lines 1-13, where four conductors are provided), and 
wherein the bridge circuit comprises: 
four resistors which are fixed to an outer peripheral portion of the diaphragm and in which an electrical resistance value varies with elastic deformation of the diaphragm (Fig. 6; col. 2, lines 47-67, resistors whose value changes when mechanical stresses occur in the diaphragm), and 
four terminals connected to the four resistors and the four conductive wires (Fig. 6; col. 2, line 47 - col. 3, line 7, terminals 13 connected to the resistors and conductors 19).
While Gieles discloses the sensor is accommodated in a device (i.e., catheter, or housing thereof), as noted above, Gieles does not expressly teach a guide wire or the sensor accommodated in the guide wire. 
Nishigishi teaches and/or suggests a pressure measurement device comprising a guide wire capable of insertion into a lumen of a living body (e.g., Fig. 2; ¶ [0021]), the guide wire comprising a core wire (core shaft 20), a tapered pin fixed to a distal end portion of the core wire (taper portion 22), and a cylindrical housing (hypotube 40) for accommodating a pressure sensor (sensor 30), wherein a space is formed within the housing/guide wire on a distal side relative to the distal end surface of the sensor (measurement chamber 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gieles with a guide wire having a core wire, a tapered pin fixed to a distal end portion of the core wire, and a housing for accommodating the sensor, wherein a space is formed within the housing/guide wire on a distal side relative to the distal end surface of the sensor as taught and/or suggested by Nishigishi in order to enable use of a rounded distal tip (e.g., Fig. 2), protecting both a patient and the sensor during insertion of the device into the lumen, while performing blood pressure measurements with high accuracy (Nishigishi, ¶ [0025]) and/or as a simple substitution of one device capable of being inserted into the vasculature of a patient and accommodating a pressure sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gieles as modified does not expressly teach the guide wire is flexible. However, one of ordinary skill in the art would readily appreciate the guide wire would require at least some degree of flexibility to enable passage through the vasculature to a particular location for blood pressure monitoring. Alternatively/Additionally, Burkett teaches/suggests a comparable device comprising a flexible guide wire (Fig. 2; ¶ [0028]) accommodating a pressure sensor (¶ [0041] flexible element 210 and/or a flexible element 224 of the device accommodating the mounting structure securing component 220, such as a pressure sensor, ¶ [0040]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gieles with the guide wire having flexibility as taught/suggested by Burkett in order to facilitate passage of the device to a target location for monitoring, such as the location of a stenosis (Burkett, ¶ [0003]).
Regarding claim 23, Gieles as modified teaches/suggests the diaphragm is a disk shape (e.g., Fig. 3; col. 4, lines 8-31; etc.).
Regarding claim 25, Gieles as modified teaches/suggests the sensor body has a proximal end surface facing a proximal side in the axial direction (e.g., Fig. 6, surface of support 1 nearer locking pin 39), four through-holes opened to the distal end surface and the proximal end surface and formed along the axial direction (ducts 17; col. 3, lines 1-13), and four electroconductive layers individually laminated around an opening of each of the four through-holes of the distal end surface, wherein the terminals are the electroconductive layers (col. 2, lines 47-67, where each of the four terminals comprise a layer of nickel and copper on an aluminum layer).
Regarding claim 26, Gieles as modified teaches/suggests the sensor has a coating member partially covering the four electroconductive layers and the four conductive wires and covering at least each of the connection portions between each of the electroconductive layers and each of the conductive wires (col. 2, lines 47-67 and col. 3, line 53 - col. 4, line 7, where a layer of solder or glue is deposited over the copper layer of the terminal, said solder/glue layer contacting/covering the ends of conductors 19 where a connection is established between said conductors and the terminals).
Regarding claim 27, Gieles as modified teaches/suggests the guide wire has a core wire, and a tapered pin fixed to a distal end portion of the core wire, as discussed above, but does not expressly teach the tapered pin is connected to the coating member. Burkett teaches/suggests a comparable device comprising a guide wire having a core wire (core 226), a tapered pin fixed to a distal end portion of the core wire (portion 228), wherein the tapered pin is connected to a coating member (solder/adhesive 230 surrounding at least a part of the portion 228 of the core 226). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gieles with the tapered pin being connected to the coating member as taught/suggested by Burkett in order to facilitate securing the sensor body within the guide wire (Burkett, ¶ [0043]). 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gieles in view of Nishigishi and Burkett as applied to claim(s) 21-23 above, and further in view of US 2009/0036754 A1 (Pons).
Regarding claim 24, Gieles as modified teaches/suggests the limitations of any one of claims 21 to 23, as discussed above, but does not expressly teach each of the terminals is disposed between two adjacent resistors among the four resistors.
Pons teaches and/or suggests a pressure sensor comprising a bridge circuit disposed on the distal end surface and surrounding a diaphragm (e.g., Fig. 3, circuitry provided on periphery of the membrane 12), wherein the bridge circuit has four resistors which are fixed to an outer peripheral portion of the diaphragm and in which an electrical resistance value varies with elastic deformation of the diaphragm (Fig. 3, piezoelectric transducers 13; ¶ [0050]), and four terminals connected to the four resistors (connecting pins 18), wherein each of the terminals is disposed between two adjacent resistors among the four resistors (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gieles with each of the terminals being disposed between two adjacent resistors among the four resistors fixed to an outer peripheral portion of the diaphragm as taught/suggested by Pons as a simple substitution of one known resistor/terminal arrangement for measuring elastic deformation of the diaphragm for another to yield no more than predictable results. See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 3,513,430 A, US 2012/0104518 A1, US 2014/0180142 A1 each disclose sensors pertinent and/or comparable to the claimed sensor or components thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791